Filed 11/15/13 P. v. Covarrubias CA4/3




                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FOURTH APPELLATE DISTRICT

                                                 DIVISION THREE


THE PEOPLE,

     Plaintiff and Respondent,                                         G048315

         v.                                                            (Super. Ct. No. R-01338)

SAMUEL LINO COVARRUBIAS,                                               OPINION

     Defendant and Appellant.



                   Appeal from a postjudgment order of the Superior Court of Orange County,
Christopher J. Evans, Temporary Judge. (Pursuant to Cal. Const., art. VI, § 21.)
Affirmed.
                   Christopher Love, under appointment by the Court of Appeal, for
Defendant and Appellant.
                   No appearance for Plaintiff and Respondent.
                                             *               *               *
             Defendant Samuel Covarrubias filed a notice of appeal after the trial court
found he violated his postrelease community supervision (PRCS) and ordered him to
serve 90 days in jail. His appointed counsel filed a brief summarizing the case, but
advised this court he found no issues to support an appeal. We gave appellant 30 days to
file a written brief on his own behalf, but he has not responded. After conducting an
independent review of the record under People v. Wende (1979) 25 Cal. 3d 436, we
affirm.
                                          FACTS
             In July 2011, Covarrubias pleaded guilty to buying or receiving stolen
property (Pen. Code, § 496d, subd. (a)) and received a sentence of two years. He was
released from prison on June 24, 2012 and placed on PRCS. He was directed not to
violate any laws.
             On March 27, 2013, a Santa Ana Police officer pulled Covarrubias over for
a traffic violation and found 4.3 grams of methamphetamine in the car, and a glass pipe in
Covarrubias’s pants pocket.
             The next day, Covarrubias pleaded guilty to possession of a controlled
substance (Health & Saf. Code, § 11377, subd. (a)) and possession of controlled
substance paraphernalia (Health & Saf. Code, § 11364.1(a).) The court placed him on
probation for three years and ordered him to complete a residential drug treatment
program (Pen. Code, § 1210).
             On April 2, 2013, the Orange County Probation Department filed a petition
alleging Covarrubias violated PRCS. On April 12, 2013, the court held a hearing on the
petition and found him in violation. The court ordered him to serve 90 days in jail
followed by a 90-day residential program.




                                            2
                                    POTENTIAL ISSUES
              Appellate counsel identifies one potential issue for our consideration: Did
the court prejudicially err when it found that appellant had violated his PRCS?


The Court Did Not Prejudicially Err in Finding Covarrubias Violated His PostRelease
Community Supervision
              Covarrubias submitted on the allegations of the petition and the trial court
took judicial notice of his March 2013 conviction. Covarrubias violated the law in March
2013 and was therefore in violation of PRCS. (See Pen. Code, § 3453, subd. (b) [“person
shall obey all laws”].) The court did not prejudicially err in finding Covarrubias violated
PRCS.
              We discern no arguable issues from counsel’s brief or in our independent
review of the record.
                                       DISPOSITION
              The judgment is affirmed.




                                                 ARONSON, J.

WE CONCUR:



MOORE, ACTING P. J.



FYBEL, J.




                                             3